Title: To James Madison from Richard Harrison, 17 April 1804 (Abstract)
From: Harrison, Richard
To: Madison, James


17 April 1804, Treasury Department, Auditor’s Office. “The Accounts of William Savage, Agent at Jamaica, having been examined in this Office, I take the liberty to request, before I proceed to state them, your decision on the following points—viz—
1st. Whether the charges he makes for Office Rent & Stationery are, in their nature, admissible? I recollect no case of an Agent or Consul out of Barbary, in which charges of the kind have been made or allowed, except that of Major Lenox & he was a Salary Officer.

2d. Whither his Deposition may be recieved as sufficient proof for the admission of certain items suspended from his Accounts heretofore settled, and for which no regular or better Voucher as he represents, can be now furnished.”
